Appeal by defendant from judgments of conviction rendered after trial in the County Court of Schenectady County, convicting him of the crimes of burglary third degree, grand larceny first degree and of criminally concealing and withholding stolen property. The three crimes were charged in separate counts of the indictment. The property charged as having been criminally concealed and withheld was the same as that charged in the larceny count as having been burglariously stolen. Upon the general verdict of guilty the same but separate sentences were pronounced for each of said crimes and *855were made to run concurrently. Ample evidence supports defendant’s conviction upon the first two counts which charged the burglary and the larceny. His concealing and withholding the property he stole did not constitute the crime charged in the third count. (People v. Baghita, 301 X. Y. 223.) The judgments are modified to the extent of reversing the conviction for criminally concealing and withholding stolen property and dismissing that count (the third count) of the indictment and, as so modified, on the law and facts, affirmed. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur. [See post, p. 902.]